Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-19 and 25-37 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach, suggest, or render obvious the invention of the instant independent claims, particularly:
A cooling circuit comprising a compressor with a suction port, a pressure chamber, and a pressure port, a condenser, fluid collecting chamber in which a refrigerant reservoir is formed, and an evaporator arranged in the circuit, and a feeder comprising a feed line connecting the reservoir to the pressure chamber of the compressor and supplying refrigerant from the reservoir to the pressure chamber and incorporating a pump for the refrigerant, and a gas discharge unit comprising a gas discharge line intersecting and branching from the feed line to conduct away gaseous refrigerant from within the feedline as taught in instant independent claim 9, and 
an equivalent method of operating such a cooling circuit as taught in instant independent claim 15.


    PNG
    media_image1.png
    329
    431
    media_image1.png
    Greyscale

US Publication No. 2011/0203304 to Sato teaches a refrigeration circuit comprising a compressor (3), condenser (5), liquid refrigerant receiver (6) and evaporator (8) and further teaches a feeder including a fluid passage (9) and pump (11) for flowing refrigerant from the receiver to the compressor.  Sato does not teach or suggest a gas discharging unit arranged in and branching from the feeder passage (9) to remove gaseous refrigerant flowing through the line from flowing to the compressor (3) as taught in the instant independent claims.

US Patent No. 3,848,422 to Schibbye teaches in the sole figure of his disclosure, shown below, a refrigeration cycle in which a refrigerant liquid separator (36) is provided with a liquid injection line (34B) for directing liquid refrigerant to an injection port of a compressor (10A) and a gaseous refrigerant line (37) for directing gaseous refrigerant from the separator (36) to an intermediate point between the compressor (10A) and a second stage compressor (10B). Schibbye does not teach the gas line discharging refrigerant from the injection line but rather from the liquid separator and further does not teach the injection line including a pump as taught by the instant claims 9 and 15.

    PNG
    media_image2.png
    514
    722
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	26 July 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763